 



EXHIBIT 10.2
THE ROYAL CARIBBEAN CRUISES LTD. ET AL
NONQUALIFIED 401(k) PLAN
AMENDED AND RESTATED THROUGH DECEMBER 6, 2005

 



--------------------------------------------------------------------------------



 



THE ROYAL CARIBBEAN CRUISES LTD ET AL
NONQUALIFIED 401(K) PLAN
TABLE OF CONTENTS

          Article   Page  
1. PURPOSE
    1  
 
       
2. DEFINITIONS
    2  
 
       
2.1 Affiliated Company
    2  
2.2 Beneficiary
    2  
2.3 Board
    2  
2.4 Bonus
    2  
2.5 Bonus Deferral
    2  
2.6 Code
    2  
2.7 Company
    2  
2.8 Effective Date
    2  
2.9 Eligible Earnings
    2  
2.10 Eligible Employee
    2  
2.11 Employee
    2  
2.12 Employee Deferral Contributions
    2  
2.13 Employer
    3  
2.14 ERISA
    3  
2.15 Participant
    3  
2.16 Participant Account
    3  
2.17 Plan
    3  
2.18 Plan Year
    3  
2.19 Termination of Employment
    3  
2.20 Valuation Date
    3  
 
       
3. ELIGIBILITY TO PARTICIPATE
    4  
 
       
3.1 Determination of Eligible Employee Status
    4  
3.2 Commencement of Participation
    4  
3.3 Cessation of Participation
    5  
 
       
4. EMPLOYEE DEFERRALS
    6  
 
       
4.1 Employee Deferral Contributions
    6  
4.2 Changes in Contributions
    6  
4.3 Suspension of Contributions
    6  
4.4 Bonus Deferrals
    6  
4.5 Vesting of Employee Deferral Contributions and Bonus Deferrals
    6  
 
       
5. INVESTMENTS AND PARTICIPANT ACCOUNTS
    7  
 
       
5.1 Establishment of Accounts
    7  
5.2 Obligation of the Company
    7  
5.3 Establishment of Investment Funds
    7  

 



--------------------------------------------------------------------------------



 



THE ROYAL CARIBBEAN CRUISES LTD ET AL
NONQUALIFIED 401(K) PLAN
TABLE OF CONTENTS

          Article   Page  
5.4 Crediting Investment Results
    7  
 
       
6. DISTRIBUTIONS
    9  
 
       
6.1 Form and Timing of Distribution
    9  
6.2 Distribution after Death
    10  
6.3 Distribution Due to Severe Financial Hardship
    10  
6.4 Early Distribution
    10  
 
       
7. ADMINISTRATION
    11  
 
       
7.1 Administration
    11  
7.2 Plan Expenses
    11  
7.3 Liability
    11  
7.4 Claims Procedure
    11  
7.5 Claims Review Procedure
    11  
7.6 Notices
    11  
 
       
8. AMENDMENT AND TERMINATION
    12  
 
       
8.1 Plan Amendment
    12  
8.2 Termination of the Plan
    12  
 
       
9. GENERAL PROVISIONS
    13  
 
       
9.1 Non-Alienation of Benefits
    13  
9.2 Adoption by Affiliated Company
    13  
9.3 Withdrawal
    13  
9.4 Limitation of Rights
    13  
9.5 Participant’s Rights Unsecured
    13  
9.6 Withholding
    13  
9.7 Severability
    14  
9.8 Controlling Law
    14  
 
       
SIGNATURE
    14  

ii 



--------------------------------------------------------------------------------



 



THE ROYAL CARIBBEAN CRUISES LTD. et al.
NONQUALIFIED 401(K) PLAN
AMENDED AND RESTATED THROUGH DECEMBER 6, 2005
ARTICLE 1. PURPOSE
     Royal Caribbean Cruises Ltd. has established The Royal Caribbean Cruises
Ltd. et al. Nonqualified 401(k) Plan, effective January 1, 1998. This amended
Plan document contains amendments through December 6, 2005. The Royal Caribbean
Cruises Ltd. et al. Nonqualified 401(k) Plan is a nonqualified deferred
compensation plan for a select group of management or highly compensated
employees of Royal Caribbean Cruises Ltd. and its participating subsidiaries and
affiliated companies as a means of sheltering a portion of an eligible
individual’s income from current taxation while accumulating resources for
future investments.
     With respect to amounts deferred hereunder that are subject to Section 409A
of the Internal Revenue Code of 1986, as amended and any regulations and other
official guidance (the “Code”) (generally, amounts deferred on and after
January 1, 2005), applicable provision of the Plan document shall be interpreted
to permit the deferral of compensation in accordance with Code Section 409A, and
any provision that would conflict with such requirements shall not be valid or
enforceable. In addition, with respect to amounts deferred hereunder that are
not subject to Section 409A (generally, amounts deferred before January 1, 2005)
(“grandfathered funds”), it is intended that the rules applicable under the Plan
as of December 31, 2004, and not Code Section 409A and related official
guidance, shall apply with respect to such grandfathered funds.

1



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS
     For the purpose of this Plan the following terms shall have the meanings as
set forth below unless the context requires otherwise:
     2.1 Affiliated Company means (a) a member with an Employer of a controlled
group of corporations, (b) an unincorporated trade or business which is under
common control with an Employer as determined in accordance with Section 414(c)
of the Code, or (c) a member with an Employer of an affiliated service group, as
defined in Section 414(m) of the Code. A corporation or an unincorporated trade
or business shall not be considered an Affiliated Company during any period it
does not satisfy clause (a), (b), or (c) of this definition. For purposes of
this definition, a “controlled group of corporations” is a controlled group of
corporations as defined in Section 414(b) of the Code.
     2.2 Beneficiary means the person, persons, trust or other entity a
Participant designates by written revocable designation filed with the Company
to receive payments in the event of his or her death.
     2.3 Board means the Board of Directors of the Company or a committee
thereof.
     2.4 Bonus means any discretionary cash bonuses paid for services with an
Employer.
     2.5 Bonus Deferral means the Bonus deferral contributions made at the
direction of a Participant by his or her Employer pursuant to Section 4.4
     2.6 Code means the Internal Revenue Code of 1986, as amended from time to
time.
     2.7 Company means Royal Caribbean Cruises Ltd. et al and any successor
thereto.
     2.8 Effective Date means, with respect to the original Plan document,
January 1, 1998, and with respect to this restated version of the Plan,
January 1, 2003.
     2.9 Eligible Earnings shall, for purposes of a Participant’s Employee
Deferral Contributions, consist of the Participant’s regular base wages or
salary, tips and other cash compensation (other than Bonuses) by the Employer
for a Plan Year reported on Form W-2 plus the amounts deferred for the Plan Year
by the Participant under Section 4.1.
     2.10 Eligible Employee means any Employee of an Employer who is member of a
select group of management or highly compensated employees who has the position
of director level employee or above and who is employed in the United States.
     2.11 Employee means a common law employee of the Company or an Affiliated
Company.
     2.12 Employee Deferral Contributions means the salary reduction
contributions made at the direction of a Participant by his or her Employer
pursuant to Section 4.1.

2



--------------------------------------------------------------------------------



 



     2.13 Employer means the Company or any other Affiliated Company which has
adopted this Plan under Section 9.2.
     2.14 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
     2.15 Participant means an Eligible Employee who satisfies the participation
requirements under Article 3.
     2.16 Participant Account means a separate account established and
maintained by the Company in accordance with the terms of the Plan in the name
of each Participant consisting of the amounts set forth in Section 5.1.
     2.17 Plan means the Royal Caribbean Cruises Ltd. et al Nonqualified 401(k)
Plan, the Plan set forth herein, as amended from time to time.
     2.18 Plan Year means a 12-consecutive month period commencing January 1st
and ending on the following December 31st.
     2.19 Termination of Employment means a Participant’s termination of
employment with his or her Employer and any Affiliated Company, whether
voluntary or involuntary, for any reason.
     2.20 Valuation Date means any day on which the New York Stock Exchange or
any successor to its business is open for trading, or such other date as may be
designated by the Company.

3



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY TO PARTICIPATE
     3.1 Determination of Eligible Employee Status: Upon adoption of the Plan,
the Company will notify those Employees who it determines are Eligible
Employees. Thereafter, except as otherwise provided in Section 3.2, prior to
each calendar quarter, the Company will notify those Employees who it determines
to have become Eligible Employees for the first time at the beginning of such
calendar quarter. An Employee who is determined to be an Eligible Employee shall
thereafter be eligible to become a Participant in accordance with Section 3.2.
     3.2 Commencement of Participation: Each Eligible Employee shall be provided
an opportunity to designate the percentage of his or her Eligible Earnings to be
deferred under Section 4.1 and to irrevocably designate the percentage or dollar
amount of his or her annual Bonus to be deferred under Section 4.4. Any such
Eligible Employee who makes such a designation in the first calendar quarter of
1998 shall become a Participant on the first day of the first payroll period
that commences in the second calendar quarter of 1998 provided the Eligible
Employee is employed as of such date. Thereafter through December 31, 2004, any
such Eligible Employee who (i) makes such a designation and (ii) has completed
90 days of employment shall become a Participant on the first day of the month
following the month in which such requirements are met, provided the Eligible
Employee is employed as of such date.
     Effective on and after January 1, 2005, in the first year in which a
Eligible Employee becomes eligible to participate in the Plan, the Eligible
Employee may make a deferral election with respect to compensation for services
to be performed subsequent to the election provided the election is made within
30 days after the date the Eligible Employee becomes eligible to participate. In
the case of all other Eligible Employees, including any new Eligible Employee
who fails to make an election within the 30-day period described above, deferral
elections must be made no later than December 31 (or such other date designated
by the Company) of the year before the year the services related to the deferral
election are to be performed.
     Notwithstanding the foregoing provisions of Sections 3.1 and 3.2, effective
January 1, 2000, if the Company determines that an Employee is an Eligible
Employee hereunder after such Employee has ceased to be an eligible employee
under the Royal Caribbean Cruises Ltd. 401(k) Plan, such Eligible Employee may
become a Participant in this Plan in accordance with the deferral election
provisions of the preceding paragraph.
     Any such designation under this Section 3.2 must be made in the manner
authorized by the Company and must be accompanied by:
(a) an authorization for the Eligible Employee’s Employer to make regular
payroll deductions to cover the amount of such deferrals elected pursuant to
Section 4.1;
(b) an irrevocable authorization to defer receipt of a percentage or a dollar
amount of future Bonus amounts as elected under Section 4.4;
(c) an investment election with respect to any Employee Deferral Contributions
and Bonus Deferrals;

4



--------------------------------------------------------------------------------



 



(d) a designation of Beneficiary; and
(e) a designation as to the form and timing of the distribution of his or her
Participant Account.
     3.3 Cessation of Participation: A Participant shall cease to be an active
Participant on the earliest of:
(a) the date on which the Plan terminates, or
(b) the date on which he or she ceases to be an Eligible Employee.
A former active Participant will be deemed a Participant for all purposes except
with respect to the right to make contributions, as long as he or she retains a
Participant Account.

5



--------------------------------------------------------------------------------



 



ARTICLE 4. EMPLOYEE DEFERRALS
     4.1 Employee Deferral Contributions: Each Participant may authorize the
Employer by which he or she is employed, in the manner described in Section 3.2,
to have an Employee Deferral Contribution made on his or her behalf. Such
election shall apply to the Participant’s Eligible Earnings attributable to
services performed during the designated period covered by the election, as
provided in Section 3.2. Such Employee Deferral Contribution shall be a stated
whole percentage of the Participant’s Eligible Earnings, equal to not less than
2% nor more than 20%, as designated by the Participant. The percentage of
Eligible Earnings designated by a Participant to measure the Employee Deferral
Contributions to be made on the Participant’s behalf shall remain in effect,
notwithstanding any change in his or her Eligible Earnings, until he or she
elects to change or suspend such percentage in accordance with Section 4.2 or
Section 4.3, below.
     4.2 Changes in Contributions: A Participant may change his or her
contribution percentage election under Section 4.1 at any time by applying to
make such change in the manner prescribed by the Company. Prior to January 1,
2005, any such change shall become effective as of the first full payroll period
that begins coincident with or immediately following the first day of the
calendar quarter following the date the Participant applies to make such change.
On and after January 1, 2005, any such change shall become effective no earlier
than the first day of the year following the date on which the Participant
applies to make such change.
     4.3 Suspension of Contributions: A Participant may suspend his or her
Employee Deferral Contributions at any time by applying for a suspension in
writing to the Company. Prior to January 1, 2005, any such suspension shall
become effective as soon as administratively practicable following the date the
Participant applies for the suspension. On and after January 1, 2005, any such
suspension request shall not become effective before the first day of the year
following the date the Participant applies for the suspension. A Participant
whose Employee Deferral Contributions have been suspended under this section may
resume having Employee Deferral Contributions made on his or her behalf by
applying to change his or her contribution percentage election in accordance
with Section 4.2.
     4.4 Bonus Deferrals: Notwithstanding deferrals made under Section 4.1, and
except as provided below with regard to performance-based bonuses, by
December 31 of each year, each Participant may authorize, in writing to the
Company, to defer all or a portion of his or her Bonus that would otherwise be
payable for services performed in the twelve-month period beginning on the
January 1 immediately following such December 31. In the case of any bonus that
is designated by the Company as a performance-based Bonus and which qualifies as
performance-based compensation under Code Section 409A and related official
guidance, a Participant’s deferral election with respect to all or a portion of
his or her Bonus must be made, in writing to the Company, no later than the date
that is six months before the end of the performance period (which performance
period shall be not less than 12 months) or such other date designated by the
Company.
     4.5 Vesting of Employee Deferral Contributions and Bonus Deferrals: A
Participant’s Employee Deferral Contributions and earnings thereon, and a
Participant’s Bonus Deferral amounts and earnings thereon, shall be fully vested
and nonforfeitable at all times.

6



--------------------------------------------------------------------------------



 



ARTICLE 5. INVESTMENTS AND PARTICIPANT ACCOUNTS
     5.1 Establishment of Accounts: The Company shall establish the following
subaccounts under each Participant Account and the Company shall contribute
amounts deferred under Sections 4.1 and 4.4 into such subaccounts:
(a) an Employee Deferral Contributions Subaccount to which shall be credited the
Participant’s Employee Deferral Contributions and any earnings and losses
credited thereto; and
(b) a Bonus Deferral Subaccount to which shall be credited the Participant’s
Bonus Deferrals and any earnings and losses credited thereto.
Each Participant shall receive a quarterly statement reflecting his or her
Participant Account balance.
     5.2 Obligation of the Company: Individual benefits under the Plan are
payable as they become due solely from assets allocated to individual Plan
accounts in a rabbi trust or from the general assets of the Company. To the
extent a Participant or any person acquires a right to receive payments from the
Company under this Plan, such right shall be no greater than the right of any
unsecured creditor of the Company. Neither this Plan nor any action taken
pursuant to the terms of this Plan shall be considered to create a fiduciary
relationship between the Company and the Participants or any other persons or to
require the establishment of a trust in which the assets are beyond the claims
of any unsecured creditor of the Company.
     5.3 Establishment of Investment Funds: The Company will establish one or
more Investment Funds which will be maintained for the purpose of determining
the investment return to be credited to each Participant’s Account. The Company
may change the number, identity or composition of the Investment Funds from time
to time. Each Participant will indicate the Investment Funds based on which
amounts allocated in accordance with Articles 4 and 5 are to be adjusted. Each
Participant’s Account will be increased or decreased by the net amount of
investment earnings or losses that it would have achieved had it actually been
invested in the deemed investments. The Company is not required to purchase or
hold any of the deemed investments. Investment Fund elections must be made in a
minimum of 1% increments and in such manner as the Company will specify. A
Participant may change his or her Investment Fund election periodically by
completing a revised Participant Election Form and delivering it to the Vice
President of Human Resources. Any such change shall become effective as of the
first business day coincident with or immediately following the date the
Participant applies to make such change. As the Participant’s Account increases,
the investment of such amounts shall remain invested in the deemed investment
previously designated until the Participant requests a change in accordance with
this Section or the Company no longer includes that deemed investment as one of
the available Investment Funds. If a Participant fails to make an Investment
Fund election, the amount in the Participant’s Account will be deemed to have
been invested in a money market fund or any other fund as determined by the
Company.
     5.4 Crediting Investment Results: No less frequently than as of each
Valuation Date, each Participant Account will be increased or decreased to
reflect investment results. Each

7



--------------------------------------------------------------------------------



 



Participant Account will be credited with the investment return of the
Investment Funds in which the Participant elected to be deemed to participate.
The credited investment return is intended to reflect the actual performance of
the Investment Funds net of any applicable investment management fees or
administrative expenses determined by the Company. Notwithstanding the above,
the amount of any payment of Plan benefits pursuant to Article 6 or upon Plan
termination shall be determined as of the Valuation Date preceding the date of
payment.

8



--------------------------------------------------------------------------------



 



ARTICLE 6. DISTRIBUTIONS
     6.1 Form and Timing of Distribution: Each Participant shall elect the form
and timing of the distribution with respect to his or her Participant Account in
the manner authorized by the Company.
(a) Form of Payment: The Participant’s election shall indicate the form of
distribution of his or her entire Participant Account in a lump sum or in
monthly installments as selected by the Participant.
(b) Time of Payment: The Participant’s election shall indicate that payment
shall be made (in the case of a lump sum election) or shall commence (in the
case of an installment election):
(1) as soon as administratively practicable following the Participant’s
Termination of Employment which shall in no event exceed 21 days beyond such
Termination of Employment;
(2) as soon as administratively practicable following the calendar year of the
Participant’s Termination of Employment which shall in no event exceed 21 days
beyond the end of such calendar year;
(3) in the month following the Participant’s attainment of age 65, provided that
the Participant is no longer employed as of such date; or
(4) in a specific month and year.
Notwithstanding the foregoing, if a Participant elects his or her distribution
to be made or commenced in accordance with paragraph 3 above, and such date
falls before the Participant’s Termination of Employment, the Participant’s
distribution shall be made or commenced in accordance with paragraph 1 above.
Further, if a Participant elects his or her distribution to be made or commenced
in accordance with paragraph 4 above, and such date falls before the
Participant’s Termination of Employment, the Participant must complete new
designations and authorizations pursuant to Section 3.2 in order to continue
making Employee Deferral Contributions and/or Bonus Deferrals.
Notwithstanding anything herein to the contrary, and solely with respect to
funds that are subject to Code Section 409A (generally, amounts deferred on and
after January 1, 2005), payment shall not be made or commence to any Participant
who is a key employee (defined below) as a result of the Participant’s
Termination of Employment before the date that is not less than six months after
the date of Termination of Employment (or, if earlier, the date of death of the
Participant). For this purpose, a key employee is a “key employee” as defined in
Code Section 416(i).
Notwithstanding the foregoing, a Participant may change his or her form and
timing election applicable to the distribution of his or her Participant
Account, provided that such request for change is made (i) at least twelve
(12) consecutive months prior to the date on which such distribution would
otherwise have been made or commenced, (ii) at least twelve (12) consecutive

9



--------------------------------------------------------------------------------



 



months prior to the date on which such distribution will be made or commence,
and (iii) solely with respect to amounts deferred under the Plan which are
subject to Code Section 409A (generally, amounts deferred on and after
January 1, 2005), such that the payment with respect to an amended distribution
election is deferred for a period of not less than 5 years from the date such
payment would otherwise have been paid (or, in the case of installment payments,
5 years from the date the first amount was scheduled to be paid).
     6.2 Distribution after Death: Notwithstanding the foregoing, if a
Participant dies prior to receiving the entire amounts in his or her Participant
Account, the remaining amounts shall be paid in a lump sum to the Participant’s
Beneficiary designated by the Participant as soon as practicable following the
Participant’s death. The amount of any such distribution shall be determined as
of the most recent Valuation Date preceding the month in which the Company is
notified of the Participant’s death.
     6.3 Distribution Due to Severe Financial Hardship: Notwithstanding the
foregoing, distributions hereunder may commence if the Company determines, based
upon uniform, established standards, that the Participant has: (a) suffered a
severe financial hardship, and (b) exhausted all other financial resources that
are reasonably available to such Participant. Upon such determination, the
Participant will receive an amount necessary to satisfy the severe financial
hardship but in no event will the Participant receive less than $500, nor more
than the total of all deferrals made by the Participant, plus interest credited
to the Participant’s Account as of the date of the distribution. The Company
shall determine the Investment Fund or Funds under Section 5.3 from which the
amount necessary to satisfy the severe financial hardship shall be distributed.
In the event of a finding of a hardship, the Company may limit the Participant’s
current Bonus Deferral.
     With respect to amounts deferred hereunder which are subject to Code
Section 409A (generally, amounts deferred on and after January 1, 2005),
distributions due to severe financial hardship shall be made solely in
accordance with the provisions of Code Section 409A and related official
guidance.
     6.4 Early Distribution: Notwithstanding any other provision of the Plan,
including Sections 6.1 and 6.3, and effective solely with respect to amounts
deferred under the Plan prior to January 1, 2005 and not otherwise subject to
Code Section 409A, a Participant at any time may make a written request to the
Company to immediately receive a lump sum distribution equal to ninety percent
(90%) of the entire applicable vested portion of his or her Participant Account.
The remaining applicable balance of his or her Participant Account from which a
payment has been made pursuant to this Section 6.4 shall be forfeited by the
Participant. The amount payable under this section shall be paid within
twenty-one (21) days following receipt of written notice by the Company.

10



--------------------------------------------------------------------------------



 



ARTICLE 7. ADMINISTRATION
     7.1 Administration: The Plan shall be administered by the Company. The
Company shall have the full and exclusive discretionary authority to administer
the Plan, and any responsibilities and duties under this Plan which are not
specifically delegated to anyone else. Responsibility for determining the
eligibility of Employees and establishing the requirements for participation
shall be vested in the Company, which shall be responsible for any
interpretation of the Plan that may be required. Notwithstanding the foregoing,
the Company may delegate any of its administrative duties as necessary.
     7.2 Plan Expenses: The expenses of administering the Plan shall be borne by
the Company.
     7.3 Liability: The Company shall not be liable to any person for any action
taken or omitted in connection with the administration of this Plan unless
attributable to the fraud or willful misconduct on the part of a director,
officer or agent of the Company.
     7.4 Claims Procedure: Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Company’s Vice President of
Human Resources, who shall respond in writing as soon as practicable. If the
claim or request is denied, the written notice of denial shall state:
(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.
(b) A description of any additional material or information required and an
explanation of why it is necessary.
(c) An explanation of the Plan’s claim review procedure.
     7.5 Claims Review Procedure: Any person whose claim or request is denied or
who has not received a response within 30 calendar days may request review by
notice given in writing to the Company’s Vice President of Human Resources. The
claim or request shall be reviewed by the Company’s Vice President of Human
Resources, who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.
     The decision on review shall normally be made within 60 calendar days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be notified and the time limit shall be 120 calendar days.
The decision shall be in writing and shall state the reasons and the relevant
Plan provisions. All decisions on review shall be final and binding on all
parties concerned.
     7.6 Notices: Any notices, designations or other communications to be given
to the Company or an Employer by any Eligible Employee, Participant or
Beneficiary shall only be effective if delivered to the Company’s Vice President
of Human Resources.

11



--------------------------------------------------------------------------------



 



ARTICLE 8. AMENDMENT AND TERMINATION
     8.1 Plan Amendment: The Plan may be amended or otherwise modified by the
Board, in whole or in part, provided that no amendment or modification shall
divest any Participant of any amount previously credited to his or her
Participant Account under Article 4 or of the amount and method of crediting
earnings to such Participant Account under Article 5 of the Plan as of the date
of such amendment. Notwithstanding anything herein to the contrary, in no event
shall any amendment be made in a manner that is inconsistent with the
requirements to avoid adverse federal tax consequences under Section 409A of the
Code.
     8.2 Termination of the Plan: The Board reserves the right to terminate the
Plan at any time in whole or in part. In the event of any such termination, the
Company shall pay a benefit to the Participant or the Beneficiary of any
deceased Participant, in lieu of other benefits hereunder, equal to the value of
the Participant’s Account in the form and at the benefit commencement date
elected by the Participant pursuant to Article 6 of the Plan. Earnings shall
continue to be allocated under Article 5 of the Plan after the termination of
the Plan until the Participant’s benefits have been paid in full notwithstanding
the termination of the Plan. Notwithstanding anything herein to the contrary, in
no event shall any termination be made in a manner that is inconsistent with the
requirements to avoid adverse federal tax consequences under Section 409A of the
Code.

12



--------------------------------------------------------------------------------



 



ARTICLE 9. GENERAL PROVISIONS
     9.1 Non-Alienation of Benefits: No benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such action shall be void for all purposes of the
Plan. No benefit shall in any manner be subject to the debts, contracts,
liabilities, engagements or torts of any person, nor shall it be subject to
attachments or other legal process for or against any person, except to such
extent as may be required by law.
     9.2 Adoption by Affiliated Company: Any Affiliated Company, whether or not
presently existing, may, with the written approval of the Board, adopt this Plan
by proper corporate action.
     9.3 Withdrawal: Any Employer may at any time withdraw from the Plan upon
giving the Board at least 30 calendar days written notice of its intention to
withdraw. The Board in its discretion may require, in writing, that an Employer
withdraw from the Plan.
     9.4 Limitation of Rights: Neither the establishment of this Plan, nor any
modification thereof, nor the creation of an account, nor the payment of any
benefits shall be construed as giving
(a) any Participant, Beneficiary, or any other person whomsoever, any legal or
equitable right against the Company or an Employer unless such right shall be
specifically provided for in the Plan or conferred by affirmative action of the
Administrator in accordance with the terms and provisions of the Plan; or
(b) any Participant, or other person whomsoever, the right to be retained in the
service of the Company or an Employer, and all Participants and other Employees
shall remain subject to termination to the same extent as if the Plan had never
been adopted.
     9.5 Participant’s Rights Unsecured: The right of any Participant or
Beneficiary to receive payment under the provisions of the Plan shall be as an
unsecured claim against Employer, as the case may be, and no provisions
contained in the Plan shall be construed to give any Participant or Beneficiary
at any time a security interest in the Participant’s Account or any asset of the
Company or an Employer. The liabilities of the Company or an Employer to any
Participant or Beneficiary pursuant to the Plan shall be those of a debtor
pursuant to such contractual obligations as are created by the Plan. Accounts,
if any, which may be set aside by the Company or an Employer for accounting
purposes shall not in any way be held in trust for, or to be subject to the
claims of a Participant or Beneficiary.
     9.6 Withholding: There shall be deducted from all payments under this Plan
the amount of any taxes required to be withheld by any Federal, state or local
government. The Participants and their Beneficiaries, distributees, and personal
representatives will bear any and all Federal, foreign, state, local or other
income or other taxes imposed on amounts paid under this Plan.

13



--------------------------------------------------------------------------------



 



     9.7 Severability: Should any provision of the Plan or any regulations
adopted thereunder be deemed or held to be unlawful or invalid for any reason,
such fact shall not adversely affect the other provisions or regulations unless
such invalidity shall render impossible or impractical the functioning of the
Plan and, in such case, the appropriate parties shall adopt a new provision or
regulation to take the place of the one held illegal or invalid.
     9.8 Controlling Law: The Plan shall be governed by the laws of the State of
Florida, except to the extent preempted by ERISA and any other law of the United
States.
SIGNATURE
     IN WITNESS WHEREOF, an officer of the Company hereby executes this Plan, as
Amended and Restated through December 6, 2005, as of the 6th day of December
2005.

                                  ROYAL CARIBBEAN CRUISES LTD.    
 
                   
Attest:
  /s/ BRADLEY H. STEIN       By:   /s/ THOMAS F. MURRILL    
 
                   
 
  Bradley H. Stein           Thomas F. Murrill    
 
  Assistant Secretary           Vice President and    
 
              Chief Human Resources Officer    

14